DETAILED ACTION

The instant application having application No 16/074264 filed on 07/31/2018 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 3 is incorporated into the independent claim 1.
Claim 12 would be allowable if (i) claims 3 or 15 are incorporated into the independent claim 12.
Claim 14 would be allowable if (i) claim 15 is incorporated into the independent claim 14.
    	The claim 14 has the conditional limitation “when executed, cause the computing system to generate”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solotko (U.S. 20140152869, Jun.5, 2014) in view of Holmquist (U.S. 20150248785, Sep. 3, 2015)
Regarding Claim 1, Solotko discloses a computing system comprising an overlay engine to generate a static overlay of radio frequency (RF) information of a wireless network for a given time period(page 18, par(0167), line 10-20, the set of offset vectors creates the input to the observ­ing device social overlay engine(wherein is static overlay) which employs the offset vectors for placement of the state and social data and visualizations, also see par(0179), during the second time period, the devices utilize radio frequency (RF) communications to set up);
 a storage engine to store a plurality of static overlays generated by the overlay engine, corresponding to a plurality of time periods (page 19, par (0171), line 10-20, overlay visualization signaling individuals move about intending to broadcast identity bound social and state data to others nearby, the signal broadcasting device within a vicinity receives instructions to broadcast distinct signals for a finite period of time).
Solotko discloses all aspects of the claimed invention, except a visualization engine to visualize dynamic characteristics of the RF information based on generating an animated visualization showing progression of the RF information over time to illustrate historical trending of the dynamic characteristics of the wireless quality of service.
(page 3, par (0038), line 1-10, the set of data stored such that various virtual overlays are statically associated with the various perspectives of the three-dimensional marker, the set of data dynamically identified or generated such that various virtual overlays are dynamically associated with the various perspectives of the three-dimen­sional marker, the set of data dynamically identified or generated based, upon a user profile of a user that is using the device, also see par(0066), the account information indicate an quality of the services available to the user).
Solotko and Holmquist are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the  visualization showing progression of the RF information over time to illustrate historical trending of the dynamic characteristics of the wireless quality of service the teaching of Solotko to include the set of data dynamically identified or generated based, upon a user profile of a user that is using the device the teaching of Holmquist because it is providing a fully manipulable virtual three­dimensional object is to create a small physical cube with a two-dimensional marker on each side. 

Claim 2, Solotko discloses all aspects of the claimed invention, except the visualization is to visually track changes over time of service quality of the wireless network.
Holmquist is the same field of invention teaches the visualization is to visually track changes over time of service quality of the wireless network (page 3, par (0038), line 1-10, the set of data dynamically identified or generated based, upon a user profile of a user that is using the device, also see par (0066), the account information indicate an quality of the services available to the user).
Regarding Claim 4, Solotko discloses the visualization includes playback control including a play/pause button and a timeline slider (page 19, par (0175), line 10-20, Playback on observing devices is accomplished by displaying visualizations of identity, state, and social data with the original or a modified background scene).
Regarding Claim 5, Solotko discloses the overlay engine is customizable to adjust how often to capture wireless provider's RF information to generate a given overlay(page 18, par(0167), line 10-20, the set of offset vectors creates the input to the observ­ing device social overlay engine(wherein is static overlay) which employs the offset vectors for placement of the state and social data and visualizations, also see par(0179), during the second time period, the devices utilize radio frequency (RF) communications to set up).

Regarding Claim 6, Solotko discloses the overlay engine is customizable to adjust how often to check wireless consumer's for updated RF information to generate a  (page 18, par (0167), line 10-20, the set of offset vectors creates the input to the observ­ing device social overlay engine (wherein is static overlay), also see par (0179), during the second time period, the devices utilize radio frequency (RF) communications to set up).

Regarding Claim 7, Solotko discloses the overlay engine is to automatically identify how often fa capture RF information according to a category of selected overlay (page 18, par(0167), line 10-20, the set of offset vectors creates the input to the observ­ing device social overlay engine(wherein is static overlay) which employs the offset vectors for placement of the state and social data and visualizations, also see par(0179), during the second time period, the devices utilize radio frequency (RF) communications to set up).
Regarding Claim 8, Solotko discloses the overlay engine is to automatically identify how often to capture RF information according to category of application environment of the wireless network(page 18, par(0167), line 10-20, the set of offset vectors creates the input to the observ­ing device social overlay engine(wherein is static overlay) which employs the offset vectors for placement of the state and social data and visualizations, also see par(0179), during the second time period, the devices utilize radio frequency (RF) communications to set up).
Regarding Claim 9, Solotko discloses the visualization engine is to render a plurality of different types of visualizations overlapping, to characterize relationships between different types of RF information(page 19, par (0171), line 10-20, overlay visualization signaling individuals move about intending to broadcast identity bound social and state data to others nearby, the signal broadcasting device within a vicinity receives instructions to broadcast distinct signals for a finite period of time).
Regarding Claim 10, Solotko discloses all aspects of the claimed invention, except an analysis engine for apply unsupervised machine learning approaches for unsupervised data to automatically identify anomalies in the progression of the RF information over time.
Holmquist is the same field of invention teaches an analysis engine for apply unsupervised machine learning approaches for unsupervised data to automatically identify anomalies in the progression of the RF information over time (page 3, par (0038), line 1-10, the set of data stored such that various virtual overlays are statically associated with the various perspectives of the three-dimensional marker, the set of data dynamically identified or generated such that various virtual overlays are dynamically associated with the various perspectives of the three-dimen­sional marker, the set of data dynamically identified or generated based, upon a user profile of a user that is using the device, also see par(0066), the account information indicate an quality of the services available to the user).
Regarding Claim 11, Solotko discloses an analysis engine to compare different Radio Resource Management (RRM) schemes by monitoring progression of co-channel interference RF information over time according to the different RRM schemes, and to identify which RRM scheme produces the least populated visualization (page 27, par (0240), line 1-20, Cloud computing services via a network connection using dynamically scalable computing resources. Cloud computing supported by virtualization, cloud computing environments comprise cloud computing resources owned and operated by the enterprise as well as party provider).

Regarding Claim 12, Solotko discloses generating, by an overlay engine, a static overlay of radio frequency (RF) information of a wireless network for a given time period(page 18, par(0167), line 10-20, the set of offset vectors creates the input to the observ­ing device social overlay engine(wherein is static overlay) which employs the offset vectors for placement of the state and social data and visualizations, also see par(0179), during the second time period, the devices utilize radio frequency (RF) communications to set up);
 storing, by a storage engine, a plurality of static overlays generated by the overlay engine, corresponding to a plurality of time periods (page 19, par (0171), line 10-20, overlay visualization signaling individuals move about intending to broadcast identity bound social and state data to others nearby, the signal broadcasting device within a vicinity receives instructions to broadcast distinct signals for a finite period of time).
Solotko discloses all aspects of the claimed invention, except identifying, by an analysis engine, visual coverage of the plurality of static overlays; and visualizing, by a visualization engine, dynamic characteristics of the RF information based on generating an animated visualization showing progression over time of the plurality of static overlays and the visual coverage, to illustrate historical trending of the dynamic characteristics.
Holmquist is the same field of invention teaches identifying, by an analysis engine, visual coverage of the plurality of static overlays; and visualizing, by a visualization engine, dynamic characteristics of the RF information based on generating an animated visualization showing progression over time of the plurality of static overlays and the visual coverage, to illustrate historical trending of the dynamic characteristics (page 3, par (0038), line 1-10, the set of data stored such that various virtual overlays are statically associated with the various perspectives of the three-dimensional marker, the set of data dynamically identified or generated such that various virtual overlays are dynamically associated with the various perspectives of the three-dimen­sional marker, the set of data dynamically identified or generated based, upon a user profile of a user that is using the device, also see par(0066), the account information indicate an quality of the services available to the user).
Solotko and Holmquist are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the  visualization showing progression of the RF information over time to illustrate historical trending of the dynamic characteristics of the wireless quality of service the teaching of Solotko to include the set of data dynamically identified or generated based, upon a user profile of a user that is using the device the teaching of 
Regarding Claim 13, Solotko discloses generating, by the visualization engine, a graph of the visual coverage vs. time(page 17, par (0162), line 1-10, vectors are calculated for data and graphics overlay, feedback on identifier location and position is sent, data and graphics is overlaid in a display frame).
Regarding Claim 14, Solotko discloses a non-transitory machine-readable storage medium encoded with instructions executable by a computing system that, when executed, cause the computing system to generate, by an overlay engine, a static overlay of radio frequency (RF) information of a wireless network for a given time period(page 18, par(0167), line 10-20, the set of offset vectors creates the input to the observ­ing device social overlay engine(wherein is static overlay) which employs the offset vectors for placement of the state and social data and visualizations, also see par(0179), during the second time period, the devices utilize radio frequency (RF) communications to set up); 
store, by a storage engine, a plurality of static overlays generated by the overlay engine, corresponding to a plurality of time periods visualize (page 19, par (0171), line 10-20, overlay visualization signaling individuals move about intending to broadcast identity bound social and state data to others nearby, the signal broadcasting device within a vicinity receives instructions to broadcast distinct signals for a finite period of time), 
 (page 5, par (0072), line 1-20, Identities that pass into the boundary area of a new vicinity are assigned new dynamic visual signals from the signal set of the new vicinity, the identities are mapped to a new vicinity and signal,  movement of an identity from one vicinity to another is managed by mapping multiple signals to a single logical identity in a visual or time sequence to maintain mappings to the vicinities applying to each signal and over time or through subsequent movement). 
Solotko discloses all aspects of the claimed invention, except by a visualization engine, dynamic characteristics of the RF information based on generating an animated visualization showing progression over time of the plurality of static overlays to illustrate historical trending of the dynamic characteristics.
Holmquist is the same field of invention teaches by a visualization engine, dynamic characteristics of the RF information based on generating an animated visualization showing progression over time of the plurality of static overlays to illustrate historical trending of the dynamic characteristics (page 3, par (0038), line 1-10, the set of data stored such that various virtual overlays are statically associated with the various perspectives of the three-dimensional marker, the set of data dynamically identified or generated such that various virtual overlays are dynamically associated with the various perspectives of the three-dimen­sional marker, the set of data dynamically identified or generated based, upon a user profile of a user that is using the device, also see par(0066), the account information indicate an quality of the services available to the user).
Solotko and Holmquist are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the  visualization showing progression of the RF information over time to illustrate historical trending of the dynamic characteristics of the wireless quality of service the teaching of Solotko to include the set of data dynamically identified or generated based, upon a user profile of a user that is using the device the teaching of Holmquist because it is providing a fully manipulable virtual three­dimensional object is to create a small physical cube with a two-dimensional marker on each side. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Zhou et al. (US 20170039765, Feb. 9, 2017) teaches System and Method for Real-time Overlay of Map Features onto a Video Feed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464